Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A. INVESTMENT OBJECTIVE AND STRATEGY/ACCOUNT COMPOSITION A1 . What is the objective of the TIAA Real Estate Account? A2 . What is the investment strategy of the TIAA Real Estate Account? A3 . What can the TIAA Real Estate Account invest in? A4 . Are investments in the TIAA Real Estate Account leveraged? A5 . Are the Real Estate Accounts investments wholly-owned or are there joint-venture partnerships? A6 . Is the Real Estate Account invested in any international properties? A7 . What is the Real Estate Accounts target asset allocation across property types and regions? A8 . How is risk managed by the Real Estate Account? B. ACCOUNT MANAGEMENT AND PROCESS B1 . How is the Real Estate Account managed? B2 . How is the real estate research function organized? B3 . How are properties selected for the Account? B4 . How are properties allocated between the various real estate portfolios managed by TIAA -CREF? B5 . Who manages the properties owned by the Real Estate Account? B6 . Why is the expense ratio for the Real Estate Account so high compared to other TIAA -CREF products? B7 . How does the Real Estate Account guarantee liquidity? B8 . What is the Real Estate Accounts policy on holding cash? B9 . Are the properties in the Real Estate Account insured for losses due to natural disasters, terrorism or vandalism? B10 . How is risk managed by the Real Estate Account? TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS C. ACCOUNT AND PROPERTY VALUATION C1 . How are properties in the Real Estate Account valued? C2 . How are daily unit values derived for the Real Estate Account when real estate transactions dont occur every day? D. PARTICIPANT TRANSACTIONS D1 . How often can I transfer/sell units out of the Real Estate Account? D2 . Why are transfers out of the Real Estate Account limited? D3 . How does the Real Estate Account guarantee liquidity? D4 . What is the role of the Independent Fiduciary as it pertains to TIAAs ownership of liquidity units? E. ACCOUNT INVESTMENT RISKS E1 . What are the Real Estate Accounts investment risks? E2 . Are the properties in the Real Estate Account insured for losses due to natural disasters, terrorism or vandalism? E3 . How is risk managed by the Real Estate Account? F. PERFORMANCE: RISK AND RETURN INDICATORS F1 . What are the Internal Rates of Returns (IRR) for the Real Estate Account? F2 . What are the historical total returns of the Real Estate Account? F3 . Is the Real Estate Account included in a GIPS (Global Investment Performance Standards, formerly AIMR  Association for Investment Management and Research) compliant performance presentation? F4 . How does the TIAA Real Estate Accounts performance compare to its benchmark? F5 . Is there a direct real estate peer group or Morningstar category for the TIAA Real Estate Account? F6 . What is the Real Estate Accounts beta? F7 . What is the Real Estate Accounts volatility and how does it compare to that of other asset classes? F8 . What is the TIAA Real Estate Accounts risk-adjusted return ratio, and how does it compare to that of other asset classes? F9 . Is the TIAA Real Estate Account a good diversifier? G. MISCELLANEOUS G1 . Is there a difference between investing in the TIAA Real Estate Account and a REIT (Real Estate Investment Trust) fund? G2 . Why is the expense ratio for the Real Estate Account so high compared to other TIAA-CREF products? G3 . Where can I get more detailed information about the Real Estate Account? 2 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A. INVESTMENT OBJECTIVE AND STRATEGY/ACCOUNT COMPOSITION A1 . WHAT IS THE OBJECTIVE OF THE TIAA REAL ESTATE ACCOUNT? The Real Estate Account seeks favorable long-term returns primarily through rental income and appreciation of real estate investments. The Account also will invest in publicly traded securities and other investments that are easily converted to cash to purchase or improve properties, cover other expenses or make redemptions. A2 . WHAT IS THE INVESTMENT STRATEGY OF THE TIAA REAL ESTATE ACCOUNT? The Real Estate Account seeks to invest between 75% and 85% of its assets directly in real estate or real estate-related investments (including securities). The Accounts principal strategy is to purchase direct ownership interests in income-producing real estate, such as office, industrial, retail and multi-family residential properties. The Account can also invest in other real estate or real estate-related investments, through joint ventures, real estate partnerships or real estate investment trusts (REITs). There may be periods (such as early in 2009) during which the Real Estate Accounts cash and marketable securities (which are intended to comprise between 15% and 25% of the Real Estate Accounts assets) may comprise less than 10% of the Real Estate Accounts assets. Managements long-term goal remains having the Real Estate Accounts holdings in short-term marketable securities comprise at least 15% of its assets to the extent practicable, consistent with its investment strategy and objective. A3 . WHAT CAN THE TIAA REAL ESTATE ACCOUNT INVEST IN? The Real Estate Account can invest in, but is not limited to investing in, the following: Real estate-related assets: n Direct or joint venture ownership of commercial properties throughout the United States and internationally  the Account does not invest directly in single-family residential real estate n Commercial mortgages n Real Estate Investment Trust (REIT) common stocks, preferred stocks or debt n Mortgage-backed securities (including commercial mortgage-backed securities) n Real estate funds (such as limited partnerships) Non-real estate-related assets: n High-quality commercial paper n Government agency bonds Please see the TIAA Real Estate Account Quarterly Form 10-Q for the latest portfolio composition. A4. ARE INVESTMENTS IN THE TIAA REAL ESTATE ACCOUNT LEVERAGED? The Real Estate Account may hold leverage within certain limitations. Leverage is limited to 30% of the Accounts total net assets measured at the time of incurrence. As the Real Estate Accounts total net assets fluctuate from time to time (whether due to valuation adjustments on the underlying assets or otherwise), the BACK TO TOP 3 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS Accounts total borrowings may exceed 30% of total net assets, even without the incurrence of additional leverage at such time. As of December 31, 2008, the Real Estate Accounts total borrowings, including the debt on investments in joint ventures, equaled 32.33% of total net assets. On any individual property, leverage is limited to 70% of the value of the property at the time debt is placed. Within these parameters, the Account may also establish and draw upon a line of credit in order to meet short-term cash needs. 4 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A5 . ARE THE REAL ESTATE ACCOUNTS INVESTMENTS WHOLLY-OWNED OR ARE THERE JOINT-VENTURE PARTNERSHIPS? While the majority of the Real Estate Accounts investments are wholly-owned, it does hold property with co- ownership through a variety of joint ventures, the most common of which are general or limited partnerships. A6 . IS THE REAL ESTATE ACCOUNT INVESTED IN ANY INTERNATIONAL PROPERTIES? As of December 31, 2008, the Real Estate Account held two investments outside of the United States: an office property in London and a retail property in Paris. A7 . WHAT IS THE REAL ESTATE ACCOUNTS TARGET ASSET ALLOCATION ACROSS PROPERTY TYPES AND REGIONS? The Real Estate Account seeks to invest between 75% and 85% of its assets directly in real estate or real estate-related investments. These percentages will vary from time to time depending on market conditions and the availability of high quality real estate and there may be periods (such as early in 2009) during which the Real Estate Accounts cash and marketable securities (which are intended to comprise between 15% and 25% of the Real Estate Accounts assets) may comprise less than 10% of the Real Estate Accounts assets. The Account seeks to diversify its investments by property type and geographic location; however, this diversification is dependent upon market conditions, the availability of the product type and cash available to invest. The current portfolio diversification can be found in the TIAA Real Estate Account Quarterly Form 10-Q. A8 . HOW IS RISK MANAGED BY THE REAL ESTATE ACCOUNT? The objective of the Real Estate Account is to maximize total return while maintaining an acceptable level of risk. That level of risk is managed through geographic and property-type asset diversification, extensive analysis of tenants credit and appropriate diversification of future lease expirations. Investments are primarily made in core assets that are generally stable. In addition, hold and sell analyses are performed on a regular basis to determine the optimal time to sell assets. B. ACCOUNT MANAGEMENT AND PROCESS B1 . HOW IS THE REAL ESTATE ACCOUNT MANAGED? The Real Estate Accounts management team is a part of the Global Real Estate group at TIAA-CREF Asset Management. Within the Global Real Estate group, 74 associates managed approximately $19 billion in direct real estate and real estate-related funds as of December 31, 2008. The Account is directed by the portfolio management team. The portfolio managers oversee the activities of acquisition, asset management and professionals who manage the direct real estate, Real Estate Investment Trusts (REITs), other real estate- related investments and the short-term holdings of the Account. BACK TO TOP 5 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS For more information on the Accounts portfolio management team, please see the TIAA Real Estate Accounts Prospectus  Appendix A, under the Portfolio Management Team section. 6 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS B2. HOW IS THE REAL ESTATE RESEARCH FUNCTION ORGANIZED? The TIAA Global Real Estate group, including the Real Estate Account, is supported by a dedicated team of research professionals, including a Ph.D. economist. Through a combination of internal analysis and a wide array of external data and resources, the research team provides an in-depth evaluation of real estate markets, capital markets, local demographics and the underlying macroeconomic forces that affect real estate market conditions. B3 . HOW ARE PROPERTIES SELECTED FOR THE REAL ESTATE ACCOUNT? An annual business plan is prepared that provides an overall strategy for the Real Estate Account. As part of this plan, certain geographic markets are targeted based on extensive research. In addition to geographic diversification, property-type diversification is also a factor in the selection of properties. This is driven by market conditions as well as how the property type and location complement the Accounts existing assets. The strategy is implemented by senior management and a team of acquisition professionals. B4 . HOW ARE PROPERTIES ALLOCATED BETWEEN THE VARIOUS REAL ESTATE PORTFOLIOS MANAGED BY TIAA-CREF? All TIAA real estate portfolios actively purchase real estate investments.
